DETAILED ACTION

Notice to Applicant
In response to the communication received on 12/28/2020, the following is a Final Office Action for Application No. 15354937.  

Status of Claims
Claims 20, 24-25, 29-30 and 34-37 are pending.
Claims 1-19, 21-23, 26-28 and 31-33 are cancelled.   
Claims 37 is new. 

Response to Amendments
Applicant’s amendments have been fully considered. Examiner agrees with the analysis provided in the Remarks dated 12/28/2020 and amended claims associated therewith, and concurrently finds the claims to be eligible under §101.  Thus, Examiner withdraws the 101 rejection.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24-25, 29-30 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 8219438 B1) hereinafter referred to as Moon in view of Boddie et al. (US 20100019905 A1) hereinafter referred to as Boddie in further view of Sharma et al. (US 8010402 B1) hereinafter referred to as Sharma.   

Moon teaches:
Claim 20.  A non-transitory computer-readable medium storing an association program causing 
a computer to execute a process, the process comprising:  receiving an image captured and generated by a camera (C.14 L.65 a top-down camera is used to capture the body image sequence 715; the appearance changes due to the changes in body orientation depend on the distance from the camera axis in the top-down body camera view. The camera view is divided into nine regions to deal with the orientation estimation independently); 
extracting a customer, a container associated with the customer, another customer, and a product from the image captured and generated by the camera using a feature amount; specifying a movement of the product being transported by the customer or the another customer, and a movement of the container, from the image captured by the camera (Figs. 1-3&9 and C.8 L.5 The step also identifies interaction behaviors with products--picking up a product, reading the price or labels, placing the product to a shopping cart, or returning them to the shelf, based on the foreground object analysis focused on the space between the shopper and the product shelf. C.10 L.35 The identified products with which the shopper is interacting along with the estimated gaze from the gaze estimation 985 step provide clues to the fine-level interest estimation 976 step, so that the system can associate the recognized emotional responses to particular products or product attributes (price, label, etc.). Actual purchase can be detected in the purchase detection ; 
Although not explicitly taught by Moon, Boddie teaches in the analogous art of system for inventory tracking and theft deterrence:
extracting another customer from the image captured and generated by the camera (Fig. 19 and ¶0121 FIG. 19 shows a graphic of a set bar area events 922 and a report view of a second example of an inventory event report 920. Bar area 921 receives inventory which is read by RFID scanner 924 and for which a plurality of inventory updates 925 are sent to central computer 928. A plurality of sales are made in bar area 921 at POS position 923 wherein a plurality of sales updates 926 are sent data management system 101. A manager requests a report view of data management system 101 which is computed and displayed 927 as report view 920. Report view 920 includes employees 951 logged into the POS positions in bar area 921 and a set of records 955. Report view 920 displays one record for each type of inventory including the fields inventory 952 sold from bar area 921, number of items 953 received into bar area 921 inventory, number of items sold from first POS 954, number of items sold from second POS 956, and discrepancy 957. Discrepancy 957 is the difference between the items received and the total items sold. A manager may easily recognize if inventory is missing from the bar area by examining the set of records 955.).
storing sales data and customer member information in association with each other in a storage unit when one of the customer and the another customer has settled a payment for the product, the customer member information of the one of the customer and the another customer being registered in a database in advance (Fig. 19 and ¶0121 FIG. 19 shows a graphic of a set bar area events 922 and a report view of a second example of an inventory event report 920. Bar area 921 receives inventory which is read by RFID scanner 924 and for which a plurality of inventory updates 925 are sent to central computer 928. A plurality of sales are made in bar area 921 at POS position 923 wherein a plurality of sales updates 926 are sent data management system 101. A manager requests a report view of data management system 101 which is computed and displayed 927 as report view 920. Report view 920 includes employees 951 logged into the POS positions in bar area 921 and a set of records 955. Report view 920 displays one record for each type of inventory including the fields inventory 952 sold from bar area 921, number of items 953 received into bar area 921 inventory, number of items sold from first POS 954, number of items sold from second POS 956, and discrepancy 957. Discrepancy 957 is the difference between the items received and the total items sold. A manager may easily recognize if inventory is missing from the bar area by examining the set of records 955.).
before the effective filing date of the claimed invention to modify the system for measuring shopper response to products based on behavior and facial expression of Moon to include the system for inventory tracking and theft deterrence of Boddie because it is desirable to acquire the ability to capture engagement occurrences and effectively measure consumer responses would provide very valuable information to retailers, marketers, and consumer product manufacturers (Moon C.1 L.36).  The combination would lead to an enhanced system for measuring shopper response to products based on behavior and facial expression that includes the system for inventory tracking and theft deterrence. 
Although not explicitly taught by Moon in view of Boddie, Sharma teaches in the analogous art of system for augmenting transaction data with visually extracted demographics of people using computer vision:
based on a pattern of the movement, associating the customer with the container and the another customer, the customer and the another customer being recognized as belonging to a same group (Fig. 9 and C.10 L.51 the top-down view 346 image first goes through the image foreground segmentation 501 step to find candidate areas in the image where the movement of human bodies resulted in the motion foreground. The trained body detection 720 module then utilizes the trained learning machine to find human bodies in the detected motion foreground region. The body tracking 721 step tracks the detected bodies individually, so that their identities can be correctly maintained. The tracked body images are fed to the dynamic group identification 744 step, where the body images are further analyzed to determine whether some of the tracked people belong to a shopping group, such as a family.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the augmenting transaction data with visually extracted demographics of people using computer vision of Sharma with the enhanced system for measuring shopper response to products based on behavior and facial expression that includes the system for inventory tracking and theft deterrence of Moon in view of Boddie for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Moon C.1 L.36 teaches that it is desirable to acquire the ability to capture engagement occurrences and effectively measure consumer responses would provide very valuable information to retailers, marketers, and consumer product manufacturers; 

(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Moon in view of Boddie at least the above cited paragraphs, and Sharma at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the augmenting transaction data with visually extracted demographics of people using computer vision of Sharma with the enhanced system for measuring shopper response to products based on behavior and facial expression that includes the system for inventory tracking and theft deterrence of Moon in view of Boddie.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Moon, Boddie teaches in the analogous art of system for inventory tracking and theft deterrence:
Claim 24. The non-transitory computer-readable medium storing the association program according to claim 20, the process further comprising:  associating the another customer with the customer by using identification information acquired from a mobile phone (¶0078 Card reader/device program 250 is a program implemented on the controller to which a physical card reader is attached. Card reader/device program 250 is capable of gathering information from a smart card or RFID tagged employee badge, validating it, and generating at least the events of SIGNED-IN, SIGNED-OUT, AVAILABLE and UNAVAILABLE. The SIGNED-IN and SIGNED-OUT events have a set of event attributes associated thereto including at least the location of the card reader or RFID reader, event date, event time, and card ID. ¶0110 In step 610, an attempt is made by the DMS to match a CHECKED OUT event to a CHECKED IN event. If a match is found, step 610 is performed for another CHECKED OUT event. If no match is found, then the elapsed time E is computed in step 612 as the difference between the current time and the CHECKED .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for measuring shopper response to products based on behavior and facial expression of Moon to include the system for inventory tracking and theft deterrence of Boddie because it is desirable to acquire the ability to capture engagement occurrences and effectively measure consumer responses would provide very valuable information to retailers, marketers, and consumer product manufacturers (Moon C.1 L.36).  The combination would lead to an enhanced system for measuring shopper response to products based on behavior and facial expression that includes the system for inventory tracking and theft deterrence. 

As per claims 25, 29 AND 30, 34-36, the device AND method tracks the NT CRM of claims 20, 24 AND 20, 24, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 20, 24 AND 20, 24 are applied to claims 25, 29 AND 30, 34-36, respectively.  Moon discloses that the embodiment may be found as a device (Figs. 1-3).


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 8219438 B1) hereinafter referred to as Moon in view of Boddie et al. (US 20100019905 A1) hereinafter referred to as Boddie in further view of Sharma et al. (US 8010402 B1) hereinafter referred to as Sharma in further view of Zucker (US 20080004892 A1) hereinafter referred to as Zucker.   

Although not explicitly taught by Moon in view of Boddie in further view of Sharma, Zucker teaches in the analogous art of biometric aid for customer relations:
Claim 37. The non-transitory computer-readable medium storing the association program according to claim 20, the process further comprising: generating a feature amount of a store clerk uniform in advance, and excluding a clerk from the image captured by the camera by using the feature amount of the store clerk uniform (Fig. 4 and ¶0047 The biometric face recognition process may further comprise additional steps. The additional steps include providing a terminal 110 which is operatively associated with the clerk 120 and the CPU 50. A customer's image is taken as the customer 130 walks up to a clerk 120 by one or more of the plurality of cameras 40 from the CRS 30. The image is sent to the CPU 50 wherein it is compared to previously obtained images (e.g., database images, first images) by the biometric face recognition program 70. If a match is found, the CPU 50 sends a message to the clerk 120 via the output terminal 118. The clerk 120 can then greet the customer 130 with a personalized greeting.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the biometric aid for customer relations of Zucker with the enhanced system for measuring shopper response to products based on behavior and facial expression that includes the system for inventory tracking and theft deterrence, and augmenting transaction data with visually extracted demographics of people using computer vision of Moon in view of Boddie in further view of Sharma for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Moon C.1 L.36 teaches that it is desirable to acquire the ability to capture engagement occurrences and effectively measure consumer responses would provide very valuable information to retailers, marketers, and consumer product manufacturers;  
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Moon in view of Boddie in further view of Sharma teaches the a top-down camera being used to capture body image sequence, and Zucker ¶0047 teaches excluding clerk from image captured so as to match customer biometric face recognition against database images for a personalized greeting; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Moon in view of Boddie in further view of Sharma at least the above cited paragraphs, and Zucker at least the inclusively cited paragraphs. 
DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURTIS GILLS/Primary Examiner, Art Unit 3623